DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Decarne (6,698,473).
In re claim 20, Decarne discloses a filling “valve” (10, functions as a valve and the claim does not set forth any moving parts of the valve, see col.3 ln.48-56 which describes the device is dimensioned such that it only allows flow when the pressure is at a certain level and stops flow when there is no back pressure) for filling a container with a filling product comprising: 
a valve base body (14), which comprises: 
an outlet (40) configured to discharge the filling product into the container; 
a swirl chamber (32) configured to receive the filling product and to be brought into a fluidic connection with the outlet; and 
a main inlet (38) that feeds into the swirl chamber and is configured to introduce at least one component of the filling product into the swirl chamber such that the filling product is swirled in the swirl chamber, 
wherein the swirl chamber has an annular duct (32, figs.1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decarne.
In re claim 1, while Decarne discloses the invention as claimed and rejected in claim 20 above, it does not disclose that the swirl chamber is both annular and has a circular cross section. The Examiner also points to col.3 ln. 35-38 which states, inter alia, “the internal shaped of the main body 14 of the spout 10 may be optimized”. 
     However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the swirl chamber from the curved and tapering chamber disclosed by Decarne to the circular cross section, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B). Particularly in light of the teaching in Decarne which states the internal shapes, i.e. the shape of the chamber, can be optimized. It appears that the disclosed device would perform equally well shaped as disclosed by Decarne.
In re claim 2, Decarne discloses the filling valve of claim 1, wherein the main inlet opens tangentially into the swirl chamber (col.3 ln.14-18).
In re claim 3, Decarne fails to explicitly disclose the filling valve of claim 1, wherein in a region of an opening of the swirl chamber, the main inlet has a cross-section that is substantially the same shape and diameter as the cross-section of the swirl chamber.
However, the applicant is advised that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
In re claim 4, Decarne discloses the filling valve of claim 1, wherein the outlet has an annular shape and the swirl chamber tapers towards the outlet (figs.1-2).
In re claim 10, while Decarne discloses a single port to supply a single product. It fails to recite the claimed limitations of plural ports for plural products as claimed. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide plural ports to provide plural drinks since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP(VI)(B). Additionally, The Examiner takes official notice of facts by asserting that providing plural ports to a mixing chamber are old and well known expedients in the art because the facts so noticed are of notorious character and serve only to “fill in the gaps” which might exist in the evidentiary showing made by the examiner to support a particular ground of rejection. It is asserted that one of ordinary skill in the art would immediately recognize at least one more port to provide another product as obvious and necessary elements of the current invention.  MPEP 2144.03
In re claim 11, Decarne discloses the filling valve of claim 1, wherein the valve base body further comprises a valve housing (housing defined by outer walls of 14), which forms at least part of a wall defining the swirl chamber and the outlet (fig.1).
In re claim 19, Decarne discloses the filling valve of claim 1, further comprising a rod-shaped level probe (nothing more is defined by what is shown by element 42) configured to be inserted through a gas duct and to protrude in an inserted state into the container to detect a filling level of the filling product in the container (element 42 has all the structure required to meet this limitation).
Claim(s) 5-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decarne in view of Mette (5,125,441).
In re claim 5, while Decarne discloses a valve (col.3 ln.64-65) it is silent as to its shape, material or adjustability.
Mette discloses another filling valve with a swirl chamber having a valve cone (cone end of 19), wherein the valve cone comprises is configured to be adjustable (adjustable between open and closed position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Mette in Decarne as an obvious engineering design choice of selected a known valve to perform its known task. Selection of one valve over another being a routine design choice. 
In re claim 6, Mette further teaches the valve cone is configured to control flow of the filling product through the outlet in an axially displaceable manner (fig.1).
In re claim 7, Metter further teaches the valve base body further comprises a valve seat (valve seat shown at opening 17, fig.1), wherein the valve cone and the valve seat are configured such that the valve cone is in contact with the valve seat for sealing the outlet in a shut-off position (inherent, that’s how a valve works. The examiner notes that this doesn’t require that the valve touch the claimed outlet).
In re claim 8, Metter further teaches the valve cone comprises a conical outlet that tapers towards the outlet and extends at least partially into the swirl chamber (bottom cone portion of 19, fig.1).
In re claim 15, Decarne discloses the filling valve of claim 5, wherein the filling valve further comprises a valve cone drive (23, 24) that is mechanically connected to a connecting portion (connecting top portion of 21) of the valve cone and is configured to actuate the valve cone.
Allowable Subject Matter
Claims 9, 12-14, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753